ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will be entered as it merely incorporates the limitation of claim 3 into the independent claim 1.  The claims are rejected in the same manner as in the previous action, as claims 1 and 3 were rejected together.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Harada et al. does not teach a stirring apparatus is not persuasive.  Harada et al. teaches that the reaction chambers contain a stirring mechanism (11:13-17, Example 1) despite the mechanism not being shown in the figures.
B)  In response to applicant's argument that Portno teaches a vertical reactor, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Harada et al. teaches a horizontal continuous polymerization reactor having the structure 
    PNG
    media_image1.png
    176
    402
    media_image1.png
    Greyscale
(Fig. 1), which includes a plurality of reaction vessels (2-1, 2-2, and 2-3), where the gas phase in communication with the other vessels in the portion above the solvent line.  

	The rejection does not require the use of the entirety of the apparatus of Portno, but rather relies upon replacing the stirring means of Harada et al. with Portno.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIAM J HEINCER/Primary Examiner, Art Unit 1767